Title: Notes on Assembly Debates, 26–28 February 1745
From: Franklin, Benjamin
To: 


These fragments are part of an account Franklin wrote of Assembly debates, February 26–28, 1745, on aid to Massachusetts’ expedition against Louisbourg. Governor William Shirley had written Governor Thomas on February 4 about preparations and requested him to excite “an Emulation” in the Pennsylvanians and encourage them to do their part to promote “His Majesty’s Service and the common Interest of these Provinces.” Thomas laid Shirley’s request before the Assembly in a special session on February 25. “Dispatch, you will see, is the Life of the Undertaking,” he pointed out. The Assembly showed dispatch only in rejecting the governor’s request. A committee was appointed on February 27 to draft an answer, which was read, considered, approved, and sent to the governor on the 28th.
The Assembly put their rejection of Shirley’s call on the grounds of dignity and policy. “If they expected the Assistance of the neighbouring Colonies, it is reasonable they should have consulted them.” Furthermore, the Assembly pointed out, the Crown might call for action with which New England’s plans might interfere. “Had we not other Reasons to determine us,” they concluded, with a veiled reference to the Quakers’ religious scruples, “we should think it not prudent to unite in an Enterprize, where the Expence must be great, perhaps much Blood shed, and the Event very uncertain.” The expedition remained an undertaking of the New England colonies alone, chiefly Massachusetts, aided by a squadron of the Royal Navy under Commodore Peter Warren.
 
[February 26–28, 1745]
[Pages missing] Crown, he did not see how we could come into it, our Principles considered. After some Minutes Silence, Mr. Trotter said, We have often been importun’d to do something in our own Defence, and have always refus’d: Therefore it will not become us to raise Men and Money to go and disturb those that neither meddle nor make with us; People with whom we have nothing to do. [This Gentleman forgot, that a Privateer from Cape Breton, took 4 of our Vessels near the Mouth of our Bay last Summer; and sent Word to the Governor that he should cruise there a fortnight.] Mr. Norris said, That if the Crown had recommended the Affair we might possibly do something; for as we are protected by the Crown we think we ought to give Money when demanded: But it would be inconsistent for those who would not defend themselves to attack their Neighbours, (as we might in some sense call them, tho’ Enemies. There is no particular Commission for this Expedition, and if Commands should come from the Crown hereafter it may be of as much Use to give Money then as now; for now it is too late, and therefore he thought it might well enough be postpon’d at present. Mr. Leech said, That tho’ a few of the Members might be dispos’d to encourage and assist in this Expedition, it would be to no purpose to lay their Reasons before the House, or to speak in the Affair, considering the religious Principles of the Majority; and therefore he should hereafter be silent in it. Mr. Norris, added, that it was well known an Application had been made to the Crown by the Agent of New England last Spring to take Cape Breton which if the Crown had approv’d, there had been time enough to send Orders for the purpose; but as no Orders had been sent, it would appear forward in us to join in the Enterprize. Some Pause intervening, Mr. Pennock said, He wish’d the Members would speak their Minds freely: let them consider their Principles and they must soon come to a Result. Mr. Hall, then said that since it was inconsistent with our Principles, and not required by the Crown, he thought we should do nothing in it: And Mr. Harvey said the same. So some proposed a Committee might be appointed to prepare an Answer to the Governors Message agreeable to the Sentiments of the House: But others observing that it was an Affair of Importance, and it would look too hasty and Precipitate if it appear’d on our Minutes that the House came to so sudden a Resolution; the farther Consideration of it was adjourned to the Morning: and then the House adjourned. [Pages missing] opposite to Defense, and more so to an offensive War. Together with the Absurdity they would be involv’d in, who have always refus’d the one, if they should agree to the other. When I compare the Governor’s Message to the House, with his private Conversation, I cannot but admire at his Insincerity, to commend the Undertaking publickly, that he might gain the Applause of the Governor and People of New-England; and the Ministry at home. At the same time that he privately does all in his Power to disappoint it. He is not therefore the Man of Honour his former Friends cry’d him up to be; I say his former Friends for those Gentlemen [obliterated] differently of him of late. Nor can I justify the Assembly from Disingenuity in their Answer. For tho’ if it be against their Consciences, they ought not by any Means to encourage Military Proceedings in others more than themselves; yet I think they ought to be open and honest and give the true Reason; and not trifle in the Manner they do; by pretending among other Things, that they are offended at not being consulted in such an Affair, &c. In short the Governor and Assembly have been only acting a Farce and playing Tricks to amuse the World.
Several of the Members told me to day that they heartily wished the N E People Success. I told them those People were as much oblig’d to them for their Good Wishes as the Poor in the Scripture to those that [say] Be ye warmed be ye filled &c. I ask’d them what should hinder the House from sending a little Provision to their fellow Subjects, who were going [to be at?] so useful an Undertaking and probably might suffer for want of it. One Answered, That would be encouraging War, and they [remainder missing].
